--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTION COPY


EXHIBIT A-1


VOTING AGREEMENT


THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of February
2, 2011 by and between AFCV Holdings, LLC, a Delaware limited liability company
(“Parent”), Robert Rosenschein (the “Stockholder”) and Answers Corporation, a
Delaware corporation (the “Company”).


A.            Parent, the Company and A-Team Acquisition Sub, Inc., a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Sub”), have entered
into an Agreement and Plan of Merger (the “Merger Agreement”) dated as of
February 2, 2011, which provides for the merger (the “Merger”) of Merger Sub
with and into the Company with the Company surviving and pursuant to which all
outstanding capital stock of the Company will be cancelled and converted into
the right to receive the consideration set forth in the Merger Agreement.


B.             As of the date of this Agreement, the Stockholder is the
beneficial owner (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) of such number of shares of Company
Common Stock as is indicated on the signature page of this Agreement.


C.             In consideration of the execution of the Merger Agreement by
Parent, the Stockholder (in his capacity as such) has agreed to vote the Shares
(as defined below) and such other shares of capital stock of the Company over
which the Stockholder has or will acquire voting power, so as to facilitate
consummation of the Merger.  In addition, the Stockholder understands and
acknowledges that the Company and Parent are entitled to rely on (i) the truth
and accuracy of the Stockholder’s representations contained herein and (ii) the
Stockholder’s performance of his obligations set forth herein.


NOW, THEREFORE, intending to be legally bound hereby, in consideration of the
premises and the covenants and agreements set forth in the Merger Agreement and
in this Agreement, and other good and valuable consideration the parties hereto
hereby agree as follows:


1.              Certain Definitions.  Capitalized terms used but not defined
herein shall have the respective meanings ascribed thereto in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:


1. 1          “Beneficially Own” or “Beneficial Ownership” or “Beneficially
Owned,” with respect to any securities, means having “beneficial ownership” of
such securities as determined pursuant to Rule 13d-3 under the Exchange Act,
including pursuant to any Contract.  A “Beneficial Owner” is a Person who
Beneficially Owns securities.


1. 2          “Expiration Date” shall mean the earlier to occur of (i) such date
and time as the Merger Agreement shall have been validly terminated pursuant to
its terms, or (ii) such date and time as the Merger shall become effective in
accordance with the terms and conditions set forth in the Merger Agreement.


1. 3          “Shares” shall mean: (i) all shares of Company Common Stock
(including all options, warrants and other rights to acquire shares of Company
Common Stock) Beneficially Owned by the Stockholder as of the date of this
Agreement, and (ii) all additional shares of Company Common Stock (including all
additional options, warrants and other rights to acquire shares of Company
Common Stock) of which the Stockholder acquires Beneficial Ownership during the
period commencing with the execution and delivery of this Agreement until the
Expiration Date.

 
 

--------------------------------------------------------------------------------

 

1. 4          A Person shall be deemed to have effected a “Transfer” of a
security if such person directly or indirectly (i) sells, pledges, encumbers,
grants an option with respect to, transfers or otherwise disposes of such
security or any interest therein, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, grant of an option with
respect to, transfer of or disposition of such security or any interest therein.


2.              Transfer of Shares.


2. 1          No Transfer of Shares.  The Stockholder hereby agrees that, at all
times during the period commencing with the execution and delivery of this
Agreement until the Expiration Date, the Stockholder shall not cause or permit
any Transfer of any of the Shares to be effected, or discuss, negotiate or make
any offer regarding any Transfer of any of the Shares.


2. 2          No Transfer of Voting Rights.  The Stockholder hereby agrees that,
at all times commencing with the execution and delivery of this Agreement until
the Expiration Date, the Stockholder shall not deposit, or permit the deposit
of, any Shares in a voting trust, grant any proxy in respect of the Shares, or
enter into any voting agreement or similar Contract to vote or give instructions
with respect to the Shares (other than this Agreement and the Proxy) in
contravention of the obligations of the Stockholder (including in any manner
inconsistent with Section 4 below) under this Agreement with respect to any of
the Shares.


3.              Agreement to Vote Shares.


3. 1          Until the Expiration Date, at every meeting of the Company’s
stockholders called, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the Company’s stockholders with
respect to any such meeting, the Stockholder shall vote (to the extent not voted
by the person(s) appointed under the Proxy) the Shares:


(a)            in favor of the adoption of the Merger Agreement (as it may be
amended from time to time) and any matter that would reasonably be expected to
facilitate the Merger; and


(b)            against any of the following actions (other than those actions
that relate to the Merger and any other transactions contemplated by the Merger
Agreement): (i) the approval of any proposal made in opposition to, or in
competition with, the Merger or any other transactions contemplated by the
Merger Agreement, (ii) any Alternative Transaction Proposal, and (iii) any other
action that is intended, or would reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or any other
transaction contemplated by the Merger Agreement.


3. 2          In the event that a meeting of the holders of shares of Company
Common Stock is held, the Stockholder shall, or shall cause the holder of record
on any applicable record date to, appear at such meeting or otherwise cause the
Shares to be counted as present thereat for purposes of establishing a quorum.


4.              Irrevocable Proxy.  Concurrently with the execution of this
Agreement, the Stockholder shall deliver to Parent a duly executed proxy in the
form attached hereto as Exhibit A with respect to the Shares (the “Proxy”),
which Proxy is coupled with an interest, and, until the Expiration Date, shall
be irrevocable to the fullest extent permitted by applicable law, with respect
to each and every meeting of stockholders of the Company or action or approval
by written resolution or consent of stockholders of the Company with respect to
the matters contemplated by Section 3 covering the total number of Shares in
respect of which the Stockholder is entitled to vote at any such meeting or in
connection with any such written consent.  Upon the execution of this Agreement
by the Stockholder, (i) the Stockholder hereby revokes any and all prior proxies
(other than the Proxy) given by the Stockholder with respect to the subject
matter contemplated by Section 3, and (ii) the Stockholder agrees to not grant
any subsequent proxies with respect to such subject matter, or enter into any
agreement or understanding with any Person to vote or give instructions with
respect to the Shares in any manner inconsistent with the terms of Section 4,
until after the Expiration Date.

 
- 2 -

--------------------------------------------------------------------------------

 

5.              Directors and Officers.  Notwithstanding any provision of this
Agreement to the contrary, nothing in this Agreement shall limit or restrict the
Stockholder in his capacity as a director of the Company in voting in his sole
discretion on any matter (it being understood that this Agreement shall apply to
the Stockholder solely in his capacity as a holder of shares of Company Common
Stock and options to purchase shares of Company Common Stock).


6.              Representations and Warranties of the Stockholder.  The
Stockholder hereby represents and warrants to Parent that:


6. 1          Power; Binding Agreement.  The Stockholder has full power,
capacity and authority to execute and deliver this Agreement and the Proxy, to
perform the Stockholder’s obligations hereunder and to consummate the
transactions contemplated hereby.  The execution, delivery and performance by
the Stockholder of this Agreement, the performance by the Stockholder of its
obligations hereunder and the consummation by the Stockholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, if any, on the part of the Stockholder and no other actions or
proceedings on the part of the Stockholder are necessary to authorize the
execution and delivery by it of this Agreement or the Proxy, the performance by
the Stockholder of its obligations hereunder or thereunder or the consummation
by the Stockholder of the transactions contemplated hereby or thereby.  This
Agreement and the Proxy have been duly executed and delivered by the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitute a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with their terms
except as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws now or hereafter in effect relating to creditors’
rights generally and subject to general principles of equity.


6. 2          No Conflicts.  No filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
by the Stockholder of this Agreement and the Proxy, the performance by the
Stockholder of his obligations hereunder and thereunder and the consummation by
the Stockholder of the transactions contemplated hereby and thereby.  None of
the execution and delivery by the Stockholder of this Agreement or the Proxy,
the performance by the Stockholder of his obligations hereunder or thereunder or
the consummation by the Stockholder of the transactions contemplated hereby or
thereby will (i) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any Contract or obligation
of any kind to which the Stockholder is a party or by which the Stockholder or
any of the Stockholder’s properties or assets may be bound, or (ii) violate any
Legal Requirements applicable to the Stockholder or any of the  Stockholder’s
properties or assets, except for such conflicts, breaches, violations or
defaults that would not, individually or in the aggregate, prevent or delay
consummation of the Merger and the transactions contemplated by the Merger
Agreement and this Agreement or otherwise prevent or delay the Stockholder from
performing his obligations under this Agreement.


6. 3          Ownership of Shares.  As of the date of this Agreement, the
Stockholder (i) is the Beneficial Owner of the shares of Company Common Stock
(including options and/or warrants to purchase shares of Company Common Stock
and shares of Company Common Stock issuable upon the exercise of such options
and/or warrants), and (ii) does not own, beneficially or otherwise, any shares
of Company Common Stock (including options and/or warrants to purchase shares of
Company Common Stock and shares of Company Common Stock issuable upon the
exercise of such options and/or warrants), shares of Company Series A Preferred
Stock or Shares of Company Series B Preferred Stock other than as indicated on
the signature page of this Agreement.  The Shares are and will be at all times
up until the Expiration Date free and clear of any Liens, pledges, options,
rights of first refusal, co-sale rights, agreements, limitations on the
Stockholder’s voting rights and other encumbrances of any nature that would
adversely affect the Merger or the exercise or fulfillment of the rights and
obligations of the Company under the Merger Agreement or of the parties to this
Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

6. 4          Voting Power.  The Stockholder has sole voting power, sole power
of disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable federal
securities laws and the terms of this Agreement.


6. 5          No Finder’s Fees.  No broker, investment banker, financial advisor
or other person is entitled to any broker’s, finder’s, financial adviser’s or
other similar fee or commission in connection with the transactions contemplated
by the Merger Agreement or this Agreement based upon arrangements made by or on
behalf of the Stockholder.


6. 6          No Solicitation; Notification.  Until the Expiration Date, the
Stockholder, solely in his capacity as a stockholder of the Company, shall not,
and shall not authorize, or encourage any Representative or Affiliate of such
Person, directly or indirectly, to take any action that would, or would
reasonably be expected to, result in the violation by the Company of Section 6.3
(Alternative Transaction Proposals) of the Merger Agreement; provided, that,
nothing herein shall prevent the Stockholder from taking any action solely in
his capacity as a director of the Company in the exercise of his fiduciary
duties with respect to an Alternative Transaction Proposal or Superior Proposal
in compliance with the terms of the Merger Agreement.  Without limiting the
generality of the foregoing, the Stockholder acknowledges and hereby agrees that
any violation of the restrictions set forth in this Section 7 by the Stockholder
or any of his Representatives or Affiliates shall be deemed to be a breach of
this Agreement by the Stockholder.  The Stockholder shall not enter into any
letter of intent or similar document or any Contract contemplating or otherwise
relating to an Acquisition Proposal unless and until this Agreement is
terminated pursuant to its terms.


7.              Disclosure.  Subject to reasonable prior notice and approval,
the Stockholder shall permit and hereby authorizes Parent to publish and
disclose in all documents and schedules filed with the SEC, and any press
release or other disclosure document that Parent determines to be necessary or
desirable in connection with the Merger and any transactions related thereto,
the Stockholder’s identity and ownership of Shares and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement.


8.              Consent and Waiver.  The Stockholder hereby gives any consents
or waivers that are reasonably required for the consummation of the Merger under
the terms of any agreement or instrument to which the Stockholder is a party or
subject or in respect of any rights the Stockholder may have in connection with
the Merger or the other transactions provided for in the Merger Agreement
(whether such rights exist under the certificate of incorporation or bylaws of
the Company, any Contract to which the Company is a party or by which it is, or
any of its assets are, bound under statutory or common law or
otherwise).  Without limiting the generality or effect of the foregoing, the
Stockholder hereby waives, in his capacity as a stockholder of the Company, any
and all rights to contest or object to the execution and delivery of the Merger
Agreement, the Company Board of Directors’ actions in approving and recommending
the Merger, the consummation of the Merger and the other transactions provided
for in the Merger Agreement, or to seek damages or other legal or equitable
relief in connection therewith; and the Stockholder agrees not to exercise any
rights of appraisal or any dissenters’ rights that the Stockholder may have
(whether under applicable law or otherwise) or could potentially have or acquire
in connection with the Merger.

 
- 4 -

--------------------------------------------------------------------------------

 

9.              Further Assurances.  Subject to the terms and conditions of this
Agreement, the Stockholder shall use commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary to fulfill the Stockholder’s obligations under this Agreement.  The
Stockholder, in his capacity as a holder of Shares, shall at all times publicly
support the Merger and other transactions contemplated by the Merger Agreement.


10.            Termination.  This Agreement and the Proxy shall terminate and
shall have no further force or effect as of the Expiration
Date.  Notwithstanding the foregoing, nothing set forth in this Section 11 or
elsewhere in this Agreement shall relieve either party hereto from any
liability, or otherwise limit the liability of either party hereto, for any
breach of this Agreement.


11.            Miscellaneous.


11. 1        Waiver.  At any time and from time to time prior to the Effective
Time, any party or parties hereto may, to the extent legally allowed and except
as otherwise set forth herein, (a) extend the time for the performance of any of
the obligations or other acts of the other party or parties hereto, as
applicable, (b) waive any inaccuracies in the representations and warranties
made to such party or parties hereto contained herein or in any document
delivered pursuant hereto and (c) waive compliance with any of the agreements or
conditions for the benefit of such party or parties hereto contained
herein.  Any agreement on the part of a party or parties hereto to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party or parties, as applicable.  Any delay in
exercising any right under this Agreement shall not constitute a waiver of such
right.


11. 2        Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Legal Requirement, or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the fullest extent
possible.


11. 3        Binding Effect; Assignment.  This Agreement and all of the terms
and provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns, but,
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the Stockholder may be assigned to
any other Person without the prior written consent of Parent.


11. 4         Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.


11. 5        Specific Performance; Injunctive Relief.  The parties hereto
acknowledge that Parent shall be irreparably harmed and that there shall be no
adequate remedy at law for a violation of any of the covenants or agreements of
Stockholder set forth herein.  Therefore, it is agreed that, in addition to any
other remedies that may be available to Parent upon any such violation, Parent
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to Parent at law
or in equity.

 
- 5 -

--------------------------------------------------------------------------------

 

11. 6         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.


11. 7        Submission to Jurisdiction.  In any action or proceeding between
any of the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties hereto: (a)
irrevocably and unconditionally consents and submits, for itself and its
property, to the exclusive jurisdiction and venue of the Court of Chancery of
the State of Delaware (or, in the case of any claim as to which the federal
courts have exclusive subject matter jurisdiction, the Federal court of the
United States of America, sitting in Delaware); (b) agrees that all claims in
respect of such action or proceeding must be commenced, and may be heard and
determined, exclusively in the Court of Chancery of the State of Delaware (or,
if applicable, such Federal court); (c) waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any such action or proceeding in the Court of Chancery
of the State of Delaware (and, if applicable, such Federal court); and (d)
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in the Court of Chancery
of the State of Delaware (or, if applicable, such Federal court). Each of the
parties hereto agrees that a final judgment in any such action or proceeding and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 12.11.  Nothing
in this Agreement shall affect the right of any party to this Agreement to serve
process in any other manner permitted by law.


11. 8        WAIVER OF JURY TRIAL.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 12.8.


11. 9        Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any Legal Requirement
providing that ambiguities in an agreement or other document will be construed
against the party drafting such agreement or document.


11. 10      Entire Agreement. This Agreement and the other agreements referred
to in this Agreement constitutes the entire agreement and supersedes all prior
agreements and understandings, both written and oral, between the parties, or
any of them, with respect to the subject matter hereof.


11. 11      Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made if and when delivered personally or by overnight courier to the parties
at the following addresses or sent by electronic transmission, with confirmation
received, to the telecopy numbers specified below (or at such other address or
telecopy number for a party as shall be specified by like notice):

 
- 6 -

--------------------------------------------------------------------------------

 

If to Parent:


AFCV Holdings, LLC
6665 Delmar, Suite 3000
St. Louis, MO 63130
 
Attention:
Chief Executive Officer

 
Telephone No.:
(314) 664-2010

Telecopy No.:  (314) 754-9526


with copies to:


Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304-1050
 
Attention:
Robert G. Day

Lawrence M. Chu
Facsimile No.: (650) 493-6811



 
If to the Stockholder:
To the address for notice set forth on the signature page hereof.



Any such notice or communication shall be deemed to have been delivered and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of facsimile, on the date sent if confirmation of receipt is
received and such notice is also promptly mailed by registered or certified mail
(return receipt requested), (iii) in the case of a nationally-recognized
overnight courier in circumstances under which such courier guarantees next
Business Day delivery, on the next Business Day after the date when sent and
(iv) in the case of mailing, on the third (3rd) Business Day following that on
which the piece of mail containing such communication is posted.


11. 12       Headings.  The section headings set forth in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.


11. 13       No Third Party Beneficiaries.  This Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.


11. 14       Interpretation.


(a)            Whenever the words “include,” “includes” or “including” are used
in this Agreement they shall be deemed to be followed by the words “without
limitation.” As used in this Agreement, the term “affiliate” shall have the
meaning set forth in Rule 12b-2 promulgated under the Exchange Act.


(b)            The article and section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties hereto and shall not in any way affect the meaning or interpretation of
this Agreement.

 
- 7 -

--------------------------------------------------------------------------------

 

11. 15       Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring the expenses.


11. 16      Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.


[Remainder of Page Intentionally Left Blank]

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.


STOCKHOLDER:


/s/ Robert Rosenschein
     
Robert Rosenschein
     
6 Yiftah Street, Jerusalem, Israel
 
Print Address
     
972-2-649-5001
 
Facsimile No.
 



Shares beneficially owned:


300,960 shares of Company Common Stock


[Signature Page to Rosenschein Voting Agreement]

 
 

--------------------------------------------------------------------------------

 

AFCV HOLDINGS, LLC:


By:/s/ David Karandish


Name: David Karandish


Title: Chief Executive Officer


ANSWERS CORPORATION:


By: /s/ Robert Rosenschein


Name: Robert Rosenschein


Title: Chief Executive Officer


[Signature Page to Rosenschein Voting Agreement]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


IRREVOCABLE PROXY


The undersigned stockholder (“Stockholder”) of Answers Corporation, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints David Karandish, Chief Executive Officer, and Mood Rowghani,
Manager of AFCV Holdings, LLC, a Delaware limited liability company (“Parent”),
and each of them, as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of Company Common Stock
that now are or hereafter may be Beneficially Owned by the undersigned, and any
and all other shares or securities of the Company issued or issuable to
Stockholder on or after the date hereof (collectively, the “Shares”) in
accordance with the terms of this Irrevocable Proxy until the Expiration
Date.  Upon Stockholder’s execution of this Irrevocable Proxy, any and all prior
proxies given by Stockholder with respect to any Shares are hereby revoked and
Stockholder agrees not to grant any subsequent proxies with respect to the
Shares until after the Expiration Date.


This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Voting
Agreement of even date herewith by and among Parent and Stockholder (the “Voting
Agreement”), and is granted in consideration of Parent entering into that
certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), among Parent, A-Team Acquisition Sub, Inc., a Delaware corporation
and wholly owned subsidiary of Parent (“Merger Sub”), and the Company.  The
Merger Agreement provides for, among other things, the merger of Merger Sub with
and into the Company, pursuant to which all outstanding shares of capital stock
of the Company will be converted into the right to receive the consideration set
forth in the Merger Agreement.  Unless otherwise defined herein, all capitalized
terms shall have the meanings ascribed to them in the Voting Agreement.


The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Date, to act
as the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting, consent and similar rights of Stockholder with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting: (i) in favor of the adoption of the Merger Agreement (as it may be
amended from time to time) and any matter that would reasonably be expected to
facilitate the Merger; and (ii) against any of the following actions (other than
those actions that relate to the Merger and any other transactions contemplated
by the Merger Agreement): (a) the approval of any proposal made in opposition
to, or in competition with, the Merger or any other transactions contemplated by
the Merger Agreement, (b) any Alternative Transaction Proposal, and (c) any
other action that is intended, or would reasonably be expected to, impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any other transaction contemplated by the Merger Agreement.


The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided herein.  Stockholder may vote the Shares on
all other matters.


Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.


This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 
 

--------------------------------------------------------------------------------

 

Dated: February 2, 2011



 
STOCKHOLDER:
     
/s/ Robert Rosenschein
     
Robert Rosenschein



[Signature Page to Rosenschein Voting Agreement]
 
 

--------------------------------------------------------------------------------